Consent of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders of Salient MLP & Energy Infrastructure Fund: We consent to the use of our report dated January 26, 2012 for Salient MLP & Energy Infrastructure Fund, incorporated herein by reference, and to the references to our firm under the headings "Financial Highlights” and “Independent Registered Public Accounting Firm” in the Prospectus and “Independent Registered Public Accounting Firm" inthe Statement of Additional Information. /s/ KPMG LLP Columbus, Ohio November 14, 2012
